ORDER DENYING AMENDED APPEAL
This matter came before the full court on September 8, 2007 with Associate Justice Joan Greendeer-Lee and Associate Justice Dennis M. Funmaker and the Honorable Chief Justice Mary Jo B. Hunter presiding. This matter is an appeal of an adjudicative decision of the Ho-Chunk Nation Insurance Review Commission. Thomas Quimby, Appellant, is a former employee of the Ho-Chunk Casino as a HVAC Journeyman. The lower court held *69Oral Arguments on January 9, 2007. The Trial Court issued an Order (Final Judgment) holding for the defendants on April 10, 2007.
The Court reviewed the Appellant’s Notice of Appeal filed April 23, 2007. The Court denied accepting the Notice of Appeal as it restated the Complaint at the Trial Court rather than stating a basis for an appeal. Mr. Quimby again did not comply with Ho-Chunk Nation Rule of Appellate Procedure 10(b) because he failed to set forth a short statement of the reason or grounds for the appeal. This Court denies the appeal for failing to provide a legal basis upon which the appeal could be based. Mr. Quimby did not refer to any law of the Ho-Chunk Nation or any part of the Tribe’s Constitution as being violated. Therefore, this Court is unable to accept this case for appeal.
The appeal is denied. Egi Heskekjet.